By the Court:
It is well settled that an equitable defense interposed in an action of ejectment should contain in substance the elements of a bill in equity, and that its sufficiency, other than as to mere form, is to be determined by the application of the rules of pleading observed in courts of equity, when relief is sought there. (Bruck v. Tucker, 42 Cal. 352, and cases there cited.) Tested by this rule the equitable defense attempted here amounts to nothing.
Judgment and order denying new trial affirmed—remittitur forthwith.